DETAILED ACTION

This office action is in response to the preliminary amendment filed 10/9/2018.  As directed by the amendment, no claims have been amended or newly added, and claims 1-41 have been cancelled.  Thus, claims 42-56 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the device used to perform the method, such as a data processing device, processing element, power source in claim 42, a package in claim 45, a central records processing device in claim 49, a vaporizing chamber and heating unit in claim 50, a gas or liquid input opening in claim 51, an additive input opening in claims 52 and 55, and a spraying chamber in claim 54, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data processing device in claim 42, a processing 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-53 and 55-56 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 50, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 51 and 55 recites the limitation "said data processing unit" in lines 2-3 of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it is considered that said data processing unit refers back to the data processing device recited in claim 42.
Claims 52-53 and 56 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 42-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al (2015/0136158).
Regarding claim 42, Stevens discloses a device whose ordinary use discloses a method for the controlled administering of a therapeutic composition to a patient, the method steps comprising: (i) providing said therapeutic composition (vaporization unit (105) includes a substance container (110) (para [0085]), which can be used to consume cannabis (para [0084])); (ii) collecting processing parameters input data (vaporization unit is programmable and is capable of detecting different inputs and heating appropriately and programmed to heat different products to specific temperatures) (para [0122]) and storing said collected input data on a data processing device (data processing device includes a processor (430) and memory (630) (para [0131]) and is logging data may be stored in memory (para [0151])); (iii) introducing said therapeutic composition into a processing element (405) (vaporization unit) (therapeutic composition is placed in substance container (110) of vaporization unit (para [0089]); and (iv) processing said therapeutic composition in said processing element (405) to form vapors or a spray comprising said therapeutic composition (therapeutic composition enters vaporization chamber (130) of processing element (405), the vaporization chamber (130) including heating coils to vaporize the therapeutic composition (para [0100]); wherein said processing is powered by an adjustable power source (140) (power source) (para [0125]) and wherein said adjustable power source (130) is controlled by said data processing device (400) (data processing device (400) may be configured to control a flow rate of material from the substance container to the vaporization chamber by controlling the heating circuit to limit the length of time that the 
Regarding claim 43, Stevens discloses said therapeutic composition comprises at least one of a cannabinoid, a solution of a cannabinoid in a solvent, a cannabis plant material, a cannabis extract and a solution of said extract in a solvent (therapeutic composition may be cannabis or a cannabis oil (para [0084]) or a cannabis concentration which may be a solution of cannabinoid in a solvent (tinctures) (para [0195]), a cannabis plant material (products extracted from a cannabis plant) (para [0190]), or a cannabis extract (BHO) (para [0195]) .
Regarding claim 44, Stevens discloses said therapeutic composition comprises an activated cannabinoid (cannabis concentrate may include 60-90% THC, which is an activated cannabinoid) (para [0191]).
Regarding claim 45, Stevens discloses providing said therapeutic composition in a package (180) (housing) including said processing parameters input data which is collected and stored (programs to operate the vaporization unit (405) are stored in memory (630)) (para [0131])
Regarding claim 46, Stevens discloses collecting operating parameters output data and storing said collected output data on a data processing device (processor (400) is configured to monitor a user’s consumption data and store the consumption date in memory (630)) (para [0187]).
Regarding claim 47, Stevens discloses said operating parameters output data is selected from the group consisting of operating parameters (logging data collected from sensors) (para [0155]), vaporization dates, vaporization hours (tracking usage history) 
Regarding claim 48, Stevens disclose comprising processing said collected output data on a data processing device (smart device such as a smartphone or tablet can be used for tracking usage history) (para [0122]) including other patient personal data (data processing device provides additional functionality and serve as the authentication system and security measure (para [0176]) and therefore contains other personal data, such as an encryption key or password, to enable the data processing device to authenticate the patient (para  [0186])).
Regarding claim 49, Stevens discloses sharing said processed data with a central medical records processing device (application can store data locally, or transmit the data to a server or the cloud) (para [0179]).
Regarding claim 50, Stevens discloses said processing comprises evaporating and optionally activating in a processing element comprising a vaporizing chamber (130) and a heating unit (190) configured to heat said chamber (130) (para [0113]) and/or the content thereof, wherein such heating is powered by said power output (140) (para [0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-52 and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al as applied to claim 42 and 50 above, and further in view of Cameron et al (2017/0303580).
Regarding claim 51, Stevens discloses introducing a gas or a liquid into said vaporizing chamber through a gas or a liquid input opening (substance flows through wick (135) to the vaporizing chamber (130)) (para [0102])
Stevens does not disclose the gas or liquid input opening is controlled by said data processing unit.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Stevens by providing the device with a second substance container, wherein the first and second substance containers are connected to the vaporizing chamber via a liquid or gas input line comprising a valve, wherein the liquid or gas input line is controlled by a data processing unit as taught by Cameron in order to mix in varying proportions the fluids contained in the first and second substance containers to create a customized mixture of different types of vaporizable material (Cameron, para [0084]).
Regarding claim 52, the modified Steven’s reference discloses an additive (substance in second container (202b of Cameron) is difference from first substance in first container (202a of Cameron)) into said vaporizing chamber (208 of Cameron) 
Regarding claim 54, Stevens discloses processing a therapeutic composition.
Stevens does not disclose said processing comprises spraying in a spraying chamber, which spraying is powered by said power output.
However, Cameron teaches a vaporizer (200) including a piezoelectric dispensing element configured to process a vaporizable material, wherein the piezo dispensing element processes the vaporizable material by spraying into a spraying chamber (fluid is turned into a vapor or mist in vaporizer (200) (para [0081]), wherein the spraying is powered by a power output (is charged by a battery) (para [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Stevens by providing a piezoelectric dispensing element configured to process the therapeutic composition by spraying (turning the therapeutic composition into a mist) as taught by Cameron in order to allow the device to permit a user to selecting between using a heating element to vaporize the therapeutic substance or a piezoelectric element to spray the therapeutic substance or to utilize both the heating element and the piezoelectric dispensing element (Cameron, para [0082]) to allow a user to select an optimal particle size of the vapor (Cameron, para [0199]).
Regarding claim 55, modified Stevens discloses a spraying chamber.  
Modified Stevens does not disclose introducing an additive into said spraying chamber through an additive input opening controlled by said data processing unit.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Stevens by providing the device with a second substance container, wherein the first and second substance containers are connected to the vaporizing chamber via a liquid or gas input line comprising a valve, wherein the liquid or gas input line of the second substance is provided with an additive input opening controlled by a data processing unit as taught by Cameron in order to mix in varying proportions the fluids contained in the first and second substance containers to create a customized mixture of different types of vaporizable material (Cameron, para [0084]).
Claims 53 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al and Cameron et al as applied to claim 52 and 55 above, and further in view of Hartman et al (2017/0209409).
Regarding claims 53 and 56, modified Stevens discloses an additive (substance in second substance container (202b of Cameron)) (Cameron, para [0084]).
Modified Stevens does not disclose said additive comprises a terpene.
However, Hartman teaches a formulation for inhalation, wherein the formulation comprises an amount of activated cannabinoid and an additive comprising a natural terpene (para [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the additive of modified Stevens to comprise a terpene as taught by Hartman in order to provide a higher level of comfort from a patient inhaling the cannabinoid formulation (Hartman, para [0004]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinzer (2016/0166786), Hearn et al (2015/0231108), Bowen et al (2016/0157524), and Juster et al (2016/0143361) disclose vaporization device for inhalation of cannabinoid and/or tobacco compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785